DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2022 and 9/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11413864 B2 in view of Tamaru et al. (US 2011/0310183 A1).
Regarding claims 1 and 5:
	Patented claim 3 includes all the limitations of current claim 1, but does not expressly claim the features that the logic circuitry and power circuitry are provided with respective circuit power lines, and that the traces are provided in layers between the fluid feed holes.
	However, Tamaru et al. disclose a die for a printhead comprising a plurality of fluid feed holes (102), wherein traces (at least electrodes 1304) are provided in layers (the layers 1301-13090 between adjacent fluid feed holes of the plurality of fluid feed holes (on beam portion 1300b, e.g. Figs. 8A-B) so that it is possible to energize fluidic actuators that are surrounded with fluid feed holes without increasing surface area (paragraph 108).
	Further, Examiner takes Official Notice that power circuitry is commonly provided with power circuit power lines and that logic circuitry is commonly provided with logic power lines, for the purpose of providing power that enables operation of the respective circuitry.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the invention of patented claim 3 to provide traces in layers between the adjacent fluid feed holes, and to dispose power lines with the respective circuitry on either side of the fluid feed holes.
Regarding claim 3:
	Modified patented claim 3 includes all the limitations of current claim 1, and Tamaru et al. also disclose that the plurality of fluidic actuators is parallel to the plurality of fluid feed holes so as to define a swath length (Figs. 7-10).
Regarding claims 9-11:
	Modified patented claim 3 includes all the limitations of claim 1, but do not expressly disclose the thickness, length, or width of the die.
	However, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v TEC Syst., Inc., 725 f.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
	Because a mere change in length/width of the patented claim die would not change the performance of the die, it would have been obvious to a person of ordinary skill in the art to change the dimensions for the purpose of e.g. fitting a desired number of fluidic actuators thereon.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11413864 B2 as modified by Tamaru et al., as applied to claim 1, and further in view of Hayasaki (US 2001/0045967 A1).
Regarding claim 6:
	Modified patented claim 3 includes all the limitations of claim 1, but does not expressly claim a plurality of die zones.
	However, Hayasaki discloses a die that enables increased image data transfer speed without increasing the number of signal lines (paragraph 26) by utilizing a circuit arrangement having a plurality of die zones including:
	a logic power zone (Fig. 3) along one edge of the die (paragraph 84 & Fig. 3), comprising a common logic power line (VDD) and a common logic ground line (GNDL);
	an address line zone (of the lines from decoders 5: Fig. 3);
	an address logic zone (Fig. 3), comprising address logic (decoders 5) for selecting a fluidic actuator from a group of fluidic actuators in the plurality of fluidic actuators (paragraph 83 & Fig. 3);
	a memory zone (Fig. 3), comprising a memory element (4) for each group of fluidic actuators in the plurality of fluidic actuators (paragraph 87 & Fig. 3);
	a power circuitry zone (Fig. 3), comprising power circuitry (drivers 2) to power thermal resistors (1) for each of the plurality of fluidic actuators (Fig. 3); and
	a power zone (Fig. 3), comprising a shared power bus (VH) and a shared common ground (GNDH) for the power circuitry (Fig. 3).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the invention of patented claim 3 to include the circuit arrangement taught by Hayasaki, so as to enable increased image data transfer speeds.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11413864 B2 as modified by Tamaru et al. and Hayasaki, as applied to claim 6, and further in view of Rivas et al. (US 2015/0145925 A1).
Regarding claim 7:
	Modified patented claim 3 includes all the limitations of claim 1, but does not expressly claim a fluidic actuator zones.
	However, Rivas et al. disclose a die for a printhead that enables fluid feeding of a plurality of fluid actuators (paragraph 15), the die comprising a first fluidic actuator zone (of actuators 110-1 – 110-4), including a portion of the plurality of fluidic actuators, and disposed along one side of a feed zone (Fig. 1); and
	a second fluidic actuator zone (of actuators 110-5 – 110-N) that include another portion of the plurality of actuators and is disposed along an opposite side of the feed zone from the first fluidic actuator zone (Fig. 1).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the invention of patented claim 3 to include the actuator zones taught by Rivas et al., so as to enable fluid feeding to the plurality of fluid actuators.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11413864 B2 as modified by Tamaru et al., as applied to claim 1, and further in view of White et al. (US 2017/0313066 A1).
Regarding claim 8:
	Modified patented claim 3 includes all the limitations of claim 1, but does not expressly claim larger fluidic actuators and smaller fluidic actuators.
	However, White et al. disclose a die comprising a fluidic actuator zone including a plurality of fluidic actuators (resistors 406, 408), wherein the plurality of fluidic actuators is disposed in a line parallel to a longitudinal axis and on one side of a fluid feed region (410: Fig. 4), and in which larger fluidic actuators (wider resistors 408) alternate with smaller fluidic actuators (narrower resistors 406: Fig. 4), so as to enable different drop weights (paragraph 35).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include larger fluidic actuators alternating with smaller fluidic actuators, such as taught by White et al., into the modified invention of patented claim 3.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11413864 B2 as modified by Tamaru et al. (US 2011/0310183 A1) and Chen (US 2016/0001552 A1).
Regarding claim 12:
	Patented claim 3 includes all the limitations of current claim 12, but does not expressly claim the features that the logic circuitry and power circuitry are provided with respective circuit power lines, and that the traces are provided in layers between the fluid feed holes.
	However, Tamaru et al. disclose a die for a printhead comprising a plurality of fluid feed holes (102), wherein traces (at least electrodes 1304) are provided in layers (the layers 1301-13090 between adjacent fluid feed holes of the plurality of fluid feed holes (on beam portion 1300b, e.g. Figs. 8A-B) so that it is possible to energize fluidic actuators that are surrounded with fluid feed holes without increasing surface area (paragraph 108).
	Further, Examiner takes Official Notice that power circuitry is commonly provided with power circuit power lines and that logic circuitry is commonly provided with logic power lines, for the purpose of providing power that enables operation of the respective circuitry.
	Finally, Chen discloses a printhead that allows easier and cheaper formation of feed channels by utilizing:
	a die (micro device 12); and
	a polymeric mount (plastic body 14: paragraph 17), formed to hold the die along edges (Fig. 13), including a slot (fluid flow path 16) along a back of the polymeric mount to feed fluid (56) in the die (Fig. 13).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the invention of patented claim 3 to provide traces in layers between the adjacent fluid feed holes, and to dispose power lines with the respective circuitry on either side of the fluid feed holes.  It would have been further obvious to utilize form a printhead using the patented claim’s printhead die and a polymeric mount, such as taught by Chen, so as to form feed channels easier and cheaper.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11413864 B2 as modified by Tamaru et al. and Chen, as applied to claim 12, and further in view of Rivas et al. (US 2015/0145925 A1).
Regarding claim 13:
	Modified patented claim 3 includes all the limitations of claim 12, but does not expressly claim the plurality of fluidic actuators disposed on either side of the plurality of fluid feed holes.
	However, Rivas et al. disclose a die for a printhead that enables fluid feeding of a plurality of fluid actuators (paragraph 15), wherein the plurality of fluidic actuators is disposed on each side of a plurality of fluid feed holes (Fig. 1A), and wherein the plurality of fluidic actuators on one side of the plurality of fluid feed holes is offset from the plurality of fluidic actuators on the opposite side of the plurality of fluid feed holes (Fig. 1A).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the invention of patented claim 3 to include the actuator disposition taught by Rivas et al., so as to enable fluid feeding to the plurality of fluid actuators.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11413864 B2 as modified by Tamaru et al., Chen, et al., and Rivas et al., as applied to claim 13, and further in view of White et al. (US 2017/0313066 A1).
Regarding claim 14:
	Modified patented claim 3 includes all the limitations of claim 1, but does not expressly claim larger fluidic actuators and smaller fluidic actuators.
	However, White et al. disclose a die comprising a fluidic actuator zone including a plurality of fluidic actuators (resistors 406, 408), wherein the plurality of fluidic actuators is disposed in a line parallel to a longitudinal axis and on one side of a fluid feed region (410: Fig. 4), and in which larger fluidic actuators (wider resistors 408) alternate with smaller fluidic actuators (narrower resistors 406: Fig. 4), so as to enable different drop weights (paragraph 35).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include larger fluidic actuators alternating with smaller fluidic actuators, such as taught by White et al., into the modified invention of patented claim 3.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11413864 B2 as modified by Tamaru et al. and Chen, as applied to claim 12, and further in view of Hayasaki (US 2001/0045967 A1).
Regarding claim 20:
	Modified patented claim 3 includes all the limitations of claim 12, but does not expressly claim a plurality of die zones.
	However, Hayasaki discloses a die that enables increased image data transfer speed without increasing the number of signal lines (paragraph 26) by utilizing a circuit arrangement having a plurality of die zones including:
	a logic power zone (Fig. 3) along one edge of the die (paragraph 84 & Fig. 3), comprising a common logic power line (VDD) and a common logic ground line (GNDL);
	an address line zone (of the lines from decoders 5: Fig. 3);
	an address logic zone (Fig. 3), comprising address logic (decoders 5) for selecting a fluidic actuator from a group of fluidic actuators in the plurality of fluidic actuators (paragraph 83 & Fig. 3);
	a memory zone (Fig. 3), comprising a memory element (4) for each group of fluidic actuators in the plurality of fluidic actuators (paragraph 87 & Fig. 3);
	a power circuitry zone (Fig. 3), comprising power circuitry (drivers 2) to power thermal resistors (1) for each of the plurality of fluidic actuators (Fig. 3); and
	a power zone (Fig. 3), comprising a shared power bus (VH) and a shared common ground (GNDH) for the power circuitry (Fig. 3).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify the invention of patented claim 3 to include the circuit arrangement taught by Hayasaki, so as to enable increased image data transfer speeds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Parish (US 2002/0149632 A1) disclose a die for a printhead comprising a substrate (of 10) having a plurality of fluid feed holes (14), wherein traces are provided between adjacent fluid feed holes of the plurality of fluid feed holes to connect circuitry on opposing sides of the fluid feed holes (Figs. 2, 3, 6).  However, the traces do not connect logic circuitry and power circuitry.
	Silverbrook et al. (US 2011/0085006 A1) disclose a printhead layout in which logic circuitry (8) and power circuitry (10) are disposed on opposite sides of a unit ejection cell that also includes a fluid feed hole (20: Fig. 1).  However, Silverbroook et al. do not disclose traces connecting the logic and power circuitry.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853